Exhibit 10.3

Execution Copy

[SS&C Letterhead]

Mr. Paul G. Igoe
c/o SS&C Technologies Holdings, Inc.

80 Lamberton Road
Windsor, Connecticut 06095

 

March 8, 2018

Dear Paul:

This letter agreement (this “Agreement”) sets forth our mutual agreement
concerning your termination as an executive officer and employee of SS&C
Technologies Holdings, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and SS&C Technologies, Inc., a Delaware corporation
(together with any successor thereto, “SS&C”), and their subsidiaries and
affiliates (collectively, the “Company Group”).

1.Termination.  Your employment with the Company Group will terminate in all
capacities as of July 31, 2018 (the “Effective Date”).  In that regard, you
hereby resign, effective as of the Effective Date, from (a) your position as
Senior Vice President, General Counsel and Secretary of the Company and (b) all
other officer positions, committee memberships, directorships and other
positions that you hold with the Company Group.  You agree that you will
cooperate with the Company Group in connection with any such resignation.  With
respect to any Company Group entity of which you currently serve as an officer
or director or other corporate capacity, you will continue to review and execute
such documents and take such other actions as may be reasonably requested by the
Company until your replacement in such entity is properly installed.  In
addition, you agree that on and after the Effective Date, you will not represent
yourself as being an employee, officer, director, agent or representative of the
Company Group for any purpose, except for the limited purposes described in the
preceding sentence or as otherwise authorized in writing by the Company.  

2.Salary and Benefits Prior to the Effective Date.  During the period commencing
on the date of this Agreement and ending on the Effective Date (or, if earlier,
the date of any termination of your employment) (the “Continuation Period”), you
will continue to receive your current base salary at the rate of $275,000 (the
“Base Salary”) and you will continue to participate as an employee in the
Company’s health and welfare plans and programs in accordance with their terms.

3.Consulting Services.  In consideration for the severance benefits set forth in
Section 4 below, from the Effective Date through December 31, 2018 (the
“Consulting Period”), you will make yourself available to provide consulting and
advisory services as may be requested from time to time by the Company;
provided, however¸ that such services will not be required for more than 20
hours during any one-month period.  During the Consulting Period, you will not
be treated as an employee of the Company or any other member of the Company
Group for any purposes, including, without limitation, for purposes of any past,
present or future employee benefit plan, program or arrangement of the Company
or the Company Group.  Your services

 

 

--------------------------------------------------------------------------------

 

hereunder during the Consulting Period will be performed in the capacity of an
“independent contractor”.

4.Severance Benefits.  Subject to your execution of and continuing compliance
with your obligations under this Agreement and in consideration of the covenants
referenced herein and the waiver and release set forth below, and provided that
you do not revoke this Agreement in accordance with Section ‎22(h), as
severance, the Company will pay you an annual bonus for the year 2017 in the
amount of $550,000 payable when bonuses for 2017 are paid to other executive
officers of the Company.  

5.Paid Time Off.  Any accrued but unused paid time off you have as of the
Effective Date will be paid to you in accordance with the Company’s vacation
policy.

6.Retirement Plans.  You will be entitled to receive your vested accrued
benefits, if any, under the Company’s 401(k) plan in accordance with the terms
and conditions of such plan.

7.Business Expenses.  As promptly as practicable after the Effective Date, the
Company will pay you any unreimbursed business expenses incurred through the
Effective Date to which you are entitled to reimbursement.

8.Outstanding Options. You hereby acknowledge that the options to purchase
shares of the exchange-traded common stock of the Company (“Options”) that have
been granted to you under the Amended and Restated 2014 Stock Incentive Plan of
the Company pursuant to the option award agreements dated as of January 7, 2013,
December 20, 2013, December 19, 2014, December 22, 2015, December 21, 2016 and
December 22, 2017 (the “Award Agreements”) that are vested as of the Effective
Date (or, if earlier, the date of your termination of employment) will be
treated in accordance with the terms of the applicable Award Agreements, and any
Options that are not vested as of the Effective Date (or, if earlier, the date
of your termination of employment) will, in accordance with the terms of the
Award Agreements, be forfeited and cancelled in their entirety as of the
Effective Date (or, if earlier, the date of your termination of employment).  In
addition, you acknowledge and agree that except for the Options, you do not hold
and are you not entitled to receive any other equity or equity-based awards in
respect of the Company.

9.No Other Compensation or Benefits.  Except as otherwise specifically provided
herein or as required by COBRA or other applicable law, you will not be entitled
to any compensation or benefits or to participate in any past, present or future
employee benefit programs or arrangements of the Company Group on or after the
Effective Date.

10.Duties; Cooperation.  During the Continuation Period, you agree to render
your services to the Company on a full-time, exclusive basis and use your good
faith best efforts to promote and serve the interests of the Company Group
subject to any alternate written instructions provided by the Company to
you.  Following the Effective Date, you agree to cooperate fully with the
Company and its counsel with respect to any matter (including, without
limitation, any litigation, investigation or government proceeding) that relates
to matters with which you are or were involved or about which you had knowledge
during your employment with the Company.

2

 

--------------------------------------------------------------------------------

 

11.Confidential Information.  Subject to Section ‎20, you hereby confirm and
acknowledge that certain assets of the Company Group and its affiliates,
including, without limitation, information regarding their methods of operation,
financial information, strategic planning, operational budgets and strategies,
payroll data, management systems, programs, computer systems, marketing plans
and strategies, merger and acquisition strategies and customer lists
(collectively, the “Confidential Information”) are valuable, special, and unique
assets of the Company Group. You will not, during or after your employment with
the Company Group, disclose any or any part of the Confidential Information to
any person or entity for any reason or purpose whatsoever, directly or
indirectly, except as may be required pursuant to your employment during the
Continuation Period; provided, however, that the Confidential Information will
in no event include (i) any Confidential Information which was generally
available to the public at the time of disclosure by you or (ii) any
Confidential Information which becomes publicly available other than as a
consequence of the breach by you of your confidentiality obligations hereunder.
As of the Effective Date, you will deliver to the Company all documents and data
pertaining to the Confidential Information and will not take with you any
documents or data of any kind or any reproductions (in whole or in part) or
extracts of any items relating to the Confidential Information. Nothing
contained in this Section 11 will prohibit you from disclosing Confidential
Information if such disclosure is required by law, governmental process or valid
legal process. In the event that you are legally compelled to disclose any of
the Confidential Information, you will provide the Company with prompt written
notice so that the Company, at its sole cost and expense, may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this Agreement. If such protective order or other remedy is not obtained, or if
the Company waives compliance with the provisions of this Agreement, you will
furnish only that portion of the Confidential Information that you are advised
by counsel is legally required to be disclosed.

12.Non-Solicit and No-Hire.  During the Continuation Period and for the period
ending on the second anniversary of the Effective Date (the “Non-Solicit
Restricted Period”), you will not (i) solicit or encourage any employee of the
Company Group to terminate his or her employment with the Company Group, (ii)
hire any employee of the Company Group prior to the date on which such person
has not been employed by the Company Group for a period of at least one (1)
year, or (iii) induce or attempt to induce any customer, client, supplier,
licensee or other business relationship of the Company Group to cease doing or
reduce their business with the Company Group, or in any way interfere with the
relationship between the Company Group and any customer, client, supplier,
licensee or other business relationship of the Company Group.

13.Certain Remedies.  Without intending to limit the remedies available to the
Company, you agree that a breach of any of the covenants contained in ‎Section
11 and Section 12 will result in material and irreparable injury to the Company
Group for which there is no adequate remedy at law, that it will not be possible
to measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company will be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining you from engaging in activities prohibited
by the covenants contained in‎ Section 11, Section 12 and Section 14 or such
other relief as may be required specifically to enforce any of the covenants
contained in this Agreement. Such injunctive relief in any court will be
available to the Company in lieu of, or prior to or pending determination in,

3

 

--------------------------------------------------------------------------------

 

any proceeding.  In addition to the remedies the Company may seek and obtain
pursuant to this Agreement, the Non-Solicit Restricted Period will be extended
by any and all periods during which you are in breach of ‎ Section 11, Section
12 or Section 14.

14.Nondisparagement.  You agree that at no time following the Effective Date
will you make, cause or assist any other person or entity to make any statement
or other communication to any person or entity, including, without limitation,
any third party, reporter, author, producer or similar person or entity, or to
any general public media in any form (including, without limitation, books,
articles or writings of any other kind, as well as film, videotape, audio tape,
computer/internet format or any other medium), which impugns or attacks, or is
otherwise critical of in any way, the reputation, business or character of the
Company Group or any of its respective current, former or prospective directors,
officers, shareholders or employees.

15.Confidentiality of this Agreement.  Subject to Section ‎20, you agree that,
except to enforce the terms of this Agreement or as may be required by
applicable law or legal process, you will not disclose the terms of this
Agreement to any person other than your accountants, financial advisors,
attorneys or spouse; provided that such accountants, financial advisors,
attorneys and spouse agree not to disclose the terms of this Agreement to any
other person or entity.

16.Return of Property.  No later than seven (7) days following the Effective
Date, you will deliver to the Company (or, if requested by any member of the
Company Group, destroy) all property made available to you in connection with
your employment by any member of the Company Group, including, without
limitation, any and all records, manuals, customer lists, notebooks, cellphones,
electronic devices, computers, computer programs, credit cards, and files,
papers, electronically stored information and documents kept or made by you in
connection with your employment.

17.Employee Protections.  As described further in Section ‎20, you have the
right under federal law to certain protections for cooperating with or reporting
legal violations to the Securities Exchange Commission (the “SEC”) and/or its
Office of the Whistleblower, as well as certain other governmental entities and
self-regulatory organizations.  As such, nothing in this Agreement or otherwise
is intended to prohibit you from disclosing this Agreement to, or from
cooperating with or reporting violations to, the SEC or any other such
governmental entity or self-regulatory organization, and you may do so without
notifying the Company.  The Company may not retaliate against you for any of
these activities, and nothing in this Agreement or otherwise would require you
to waive any monetary award or other payment that you might become entitled to
from the SEC or any other governmental entity.  Moreover, nothing in this
Agreement or otherwise prohibits you from notifying the Company that you are
going to make a report or disclosure to law enforcement.

18.Release.

(a)General Release.  In consideration of the Company’s obligations under this
Agreement and for other valuable consideration, you hereby release and forever
discharge the Company, each other member of the Company Group and each of their

4

 

--------------------------------------------------------------------------------

 

respective direct or indirect shareholders, officers, employees, directors and
agents (collectively, the “Released Parties”) from any and all claims, actions
and causes of action (collectively, “Claims”), including, without limitation,
any Claims arising under (A) the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514;
Sections 748(h)(i), 922(h)(i) and 1057 of the Dodd-Frank Wall Street and
Consumer Protection Act (the “Dodd Frank Act”), 7 U.S.C. § 26(h), 15 U.S.C. §
78u-6(h)(i) and 12 U.S.C. § 5567(a) but excluding from this release any right
you may have to receive a monetary award from the SEC as an SEC Whistleblower,
pursuant to the bounty provision under Section 922(a)-(g) of the Dodd Frank Act,
7 U.S.C. Sec. 26(a)-(g), or directly from any other federal or state agency
pursuant to a similar program, or (B) any applicable federal, state, local or
foreign law, that you may have, or in the future may possess arising out of (x)
your employment relationship with and service as a director, employee, officer
or manager of the Company or any other member of the Company Group, and the
termination of such relationship or service, or (y) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that the release set forth in this Section
18‎(a) will not apply to (i) the obligations of the Company under this Agreement
and (ii) the obligations of the Company to continue to provide officer
indemnification to you as provided in the Company’s, as applicable, governing
documents.  You further agree that the payments and benefits described in this
Agreement will be in full satisfaction of any and all claims for payments or
benefits, whether express or implied, that you may have against the Company or
any other member of the Company Group arising out of your employment
relationship, your service as a director, employee, officer or manager of the
Company or any other member of the Company Group and the termination
thereof.  The provision of the payments and benefits described in this Agreement
will not be deemed an admission of liability or wrongdoing by the Company or any
other member of the Company Group.  This Section 18‎(a) does not apply to any
Claims that you may have as of the date you sign this Agreement arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  Claims
arising under ADEA are addressed in Section 18‎(b) of this Agreement.

(b)Specific Release of ADEA Claims.  In consideration of the payments and
benefits provided to you under this Agreement, you hereby release and forever
discharge the Company, each other member of the Company Group, the Investor and
each of their respective direct or indirect shareholders, officers, employees,
directors and agents from any and all Claims that you may have as of the date
you sign this Agreement arising under ADEA.  By signing this Agreement, you
hereby acknowledge and confirm the following: (i) you were advised by the
Company in connection with your termination to consult with an attorney of your
choice prior to signing this Agreement and to have such attorney explain to you
the terms of this Agreement, including, without limitation, the terms relating
to your release of claims arising under ADEA; (ii) you have been given a period
of not fewer than 21 days to consider the terms of this Agreement and to consult
with an attorney of your choosing with respect thereto; and (iii) you are
providing the release and discharge set forth in this Section 18‎(b) only in
exchange for consideration in addition to anything of value to which you are
already entitled.

5

 

--------------------------------------------------------------------------------

 

(c)Section 1542 of the Civil Code of the State of California Waiver.  You
acknowledge that you may hereafter discover Claims or facts in addition to or
different from those which you now know or believe to exist with respect to the
subject matter of this release and which, if known or suspected at the time of
executing this release, may have materially affected this release or your
decision to enter into it.  Nevertheless, you hereby waive any right or Claim
that might arise as a result of such different or additional Claims or facts and
you hereby expressly waive any and all rights and benefits conferred upon you by
the provisions of Section 1542 of the Civil Code of the State of California,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(d)Representation.  You hereby represent that you have not instituted, assisted
or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration, lawsuit or administrative agency proceeding, or
action at law or otherwise against the Company or any other member of the
Company Group or any of their respective shareholders, officers, employees,
directors, shareholders or agents.

(e)Re-execution of Release and Representation.  You hereby agree to re-execute
the release and representation set forth in this Section 18 as of the Effective
Date by signing below.

19.Cessation of Payments.  In the event that you (a) file any charge, claim,
demand, action or arbitration with regard to your employment, compensation or
termination of employment under any federal, state, local or foreign law, or an
arbitration under any industry regulatory entity, except in either case for a
claim for breach of this Agreement or failure to honor the obligations set forth
herein or (b) breach any of the covenants contained or referenced in this
Agreement, the Company will be entitled to immediately cease making any payments
due pursuant to Section 4.

20.Certain Exceptions.  (a) Notwithstanding anything in this Agreement or
anywhere else in this Agreement or in any other agreement between you and any
member of the Company Group, or in any Company code of conduct, employee manual,
confidentiality policy or similar document, you have the right to:

(i)report possible violations of state or federal law or regulation that have
occurred, are occurring, or are about to occur to any governmental agency or
entity, or self-regulatory organization;

(ii)cooperate voluntarily with, or respond to any inquiry from, or provide
testimony before any self-regulatory organization or any other federal, state or
local regulatory or law enforcement authority;

6

 

--------------------------------------------------------------------------------

 

(iii)make reports or disclosures to law enforcement or a regulatory authority
without prior notice to, or authorization from, the Company; and

(iv)respond truthfully to a valid subpoena.  

(b)In addition, the Company wants you to be aware that:

(i)(A) you have the right to not be retaliated against for reporting, either
internally to the Company or to any governmental agency or entity or
self-regulatory organization, information which you reasonably believe relates
to a possible violation of law, (B) it is a violation of federal law to
retaliate against anyone who has reported such potential misconduct either
internally or to any governmental agency or entity or self-regulatory
organization (retaliatory conduct includes discharge, demotion, suspension,
threats, harassment, and any other manner of discrimination in the terms and
conditions of employment because of any lawful act you may have performed) and
(C) it is unlawful for the Company to retaliate against you for reporting
possible misconduct either internally or to any governmental agency or entity,
or self-regulatory organization;

(ii)notwithstanding anything contained in this Agreement or otherwise, you may,
to the extent contemplated by Section 11, disclose confidential Company
information, including the existence and terms of any confidential agreements
between you and the Company (including employment or severance agreements), to
any governmental agency or entity or self-regulatory organization;

(iii)the Company cannot require you to withdraw reports or filings alleging
possible violations of federal, state or local law or regulation, and may not
offer you any kind of inducement, including payment, to do so;

(iv)your rights and remedies as a whistleblower protected under applicable
whistleblower laws, including a monetary award, if any, may not be waived by any
agreement, policy, form, or condition of employment, including by a predispute
arbitration agreement; and

(v)even if you have participated in a possible violation of law, you may be
eligible to participate in the confidentiality and retaliation protections
afforded under applicable whistleblower laws, and may also be eligible to
receive an award under such laws.

21.Section 409A.  This Agreement is intended to meet the requirements of
Section 409A of the Internal Revenue Code and the regulations and interpretive
guidance promulgated thereunder (collectively, “Section 409A”), with respect to
amounts subject thereto, and will be interpreted and construed consistent with
that intent.  No expenses eligible for reimbursement, or in-kind benefits to be
provided, during any calendar year will affect the amounts eligible for
reimbursement in any other calendar year, to the extent subject to the

7

 

--------------------------------------------------------------------------------

 

requirements of Section 409A, and no such right to reimbursement or right to
in-kind benefits will be subject to liquidation or exchange for any other
benefit.  For purposes of Section 409A, each payment in a series of installment
payments provided under this Agreement will be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment will only be made upon a “separation from service” under Section
409A.  The Company makes no representations that the payments provided under
this Agreement comply with Section 409A and in no event will the Company be
liable for any taxes, penalties, interest or other expenses that may be incurred
by you on account of non-compliance with Section 409A.

22.Miscellaneous.

(a)Entire Agreement.  This Agreement and any other agreement containing
restrictive covenant obligations owed by you to any member of the Company Group
(including, without limitation, the Non-Disclosure Employment Agreement between
you and SS&C Technologies, Inc. dated January 10, 2013) sets forth the entire
agreement and understanding of the parties hereto with respect to the matters
covered hereby and supersedes and replaces any express or implied prior
agreement with respect to the terms of your employment and the termination
thereof which you may have had with the Company Group.  This Agreement may be
amended only by a written document signed by the parties hereto.

(b)Governing Law; Submission to Jurisdiction.  This Agreement will be governed
by, and construed in accordance with, the laws of the State of Delaware
(determined without regard to the choice of law provisions thereof).  To the
fullest extent permitted by law, the parties hereto agree that any claim, suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the other agreements or
transactions contemplated hereby will be brought only in the Federal courts
located in the County of New York in the State of New York or, if unavailable,
an appropriate state court in the County of New York in the State of New York,
and not in any other Federal or State court located in the United States of
America or any court in any other country, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding in any such court or
that any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.

(c)Withholding.  Any payments made to you under this Agreement will be reduced
by any applicable withholding taxes or other amounts required to be withheld by
law or contract.

(d)Voluntary Assent.  You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Section ‎18.  You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is

8

 

--------------------------------------------------------------------------------

 

as set forth herein; and that this document gives you the opportunity and
encourages you to have this Agreement reviewed by your attorney and/or tax
advisor.

(e)Waiver.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.

(f)Severability.  In the event that any provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will not in any way be affected or impaired
thereby.  If any provision of this Agreement is held to be excessively broad as
to duration, activity or subject, such provision will be construed by limiting
and reducing it so as to be enforceable to the maximum extent allowed by
applicable law.

(g)Counterparts.  This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement.

(h)Revocation.  This Agreement may be revoked by you within the seven-day period
commencing on the date you sign this Agreement (the “Revocation Period”).  In
the event of any such revocation by you, all obligations of the Company and you
under this Agreement will terminate and be of no further force and effect as of
the date of such revocation.  No such revocation by you will be effective unless
it is in writing and signed by you and received by the Company prior to the
expiration of the Revocation Period.

(i)Notices.  All notices, demands, requests or other communications which may be
or are required to be given, served, or sent by a party pursuant to this
Agreement will be in writing and will be hand delivered (including delivery by
courier), mailed by first-class, registered or certified mail, return-receipt
requested, postage prepaid, or transmitted by telegram, telex or facsimile
transmission, addressed as follows:

If to the Company:

SS&C Technologies Holdings, Inc.

80 Lamberton Road

Windsor, Connecticut 06095

Attention:  Joseph J. Frank

 

If to you:

 

At your address on file with the Company.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.

 

 

9

 

--------------------------------------------------------------------------------

 

 

SS&C Technologies Holdings, Inc.

By:

/s/ Joseph J. Frank

Name:Joseph J. Frank

Title:Global General Counsel

 

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU FULLY KNOW,
UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT YOU HEREBY ENTER INTO THIS
AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.

ACCEPTED AND AGREED:

/s/ Paul G. Igoe

Paul G. Igoe

Date:

March 8, 2018

 

 

The release and representations contained in Sections 18(a), (b) and (c) above
are ratified and confirmed with respect to any Claims, acts or omissions through
the Effective Date.

ACCEPTED AND AGREED:

/s/ Paul G. Igoe

Paul G. Igoe

Date:

March 8, 2018

 

[Signature Page to Separation and Release Agreement]